DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 6/17/22.  Claims 1-6, 10,  and 12-17 are pending.  Claims 12-17 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaji et al. (US PGPub 2004/0053498, hereinafter referred to as “Kaji”).
Kaji discloses the semiconductor device as claimed.  See figures 1-12 and corresponding text, where Kaji teaches, in claim 1, a method for fabricating a semiconductor device, comprising: 
forming a low-k dielectric layer (103) containing carbon; (figure 10 step B; [0005], [0019]),  
forming a trench (113) by performing a first etching of the low-k dielectric layer (103); (figure 10 steps K and L; [0011-0012])
forming a carbon implantation region by implanting a carbon-containing material into a surface of the trench; (figure 10 step K; [0042-0045])
forming a via (112) by performing a second etching of the low-k dielectric layer on a bottom surface of the trench (113); (figure 10 steps K and L; [0042-0045]) and 
forming a metal line gap-filling (114/115) the via (112) and the trench (113) including the carbon implantation region. (figure 11 steps M. N. P; [0016-0018])

Kaji teaches, in claim 2, wherein the carbon implantation region is formed by a carbon tilt ion implantation process.(figure 7; [0097-0104])
Kaji teaches, in claim 3, further comprising: 
performing a heat treatment onto the low-k dielectric layer, after forming the via.  ([0111-0112])
Kaji teaches, in claim 5, wherein the forming of the low-k dielectric layer includes: 
forming a dielectric layer (103); and 
forming the low-k dielectric layer by implanting a carbon-containing material into the dielectric layer to reduce a dielectric constant of the dielectric layer.  (figures 7 and 10 step K; [0042-0045]; [0097-0104])
Kaji teaches, in claim 6, wherein the dielectric layer includes silicon oxide or carbon-containing silicon oxide. ([0019])

Kaji teaches, in claim 10, a method for fabricating a semiconductor device, comprising: 
forming a dielectric layer (103); (figure 10 step B; [0005], [0019])
implanting a carbon-containing material into the dielectric layer; (figure 10 steps K and L; [0011-0012])
forming a trench (113) by a first etching of the dielectric layer containing carbon; (figure 10 step K; [0042-0045]) and 
forming a via (112) by a second etching of the carbon-containing dielectric layer on a bottom surface of the trench; (figure 10 steps K and L; [0042-0045])
performing heat treatment to uniformly distribute the carbon implanted in the carbon-containing dielectric layer; ([0047-0051]) and  
forming a metal line gap-filling (114/115) the via and the trench. (figure 11 steps M. N. P; [0016-0018])
Kaji teaches, in claim 12, further comprising: 
forming a sacrificial layer (104/108) over the dielectric layer, after the forming of the dielectric layer.  (figure 10; [0011-0014])
Kaji teaches, in claim 13, wherein the dielectric layer includes silicon oxide or carbon-containing silicon oxide. (figure 10 steps K and L; [0011-0012])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. (US PGPub 2004/0053498, hereinafter referred to as “Kaji”) as applied to claim 1 above, and further in view of Fong et al. (US PGPub 2018/0350785, hereinafter referred to as “Fong”).
Kaji discloses the semiconductor method substantially as claimed.  See the rejection above.
Kaji fails to explicitly show, in claim 4, wherein the heat treatment is performed in an atmosphere of hydrogen or nitrogen. 
Fong teaches, in claim 4, a similar semiconductor device that includes performing a thermal treatment in an hydrogen atmosphere to a low-K insulators using conventional techniques known in the art. (see [0361-0362]) In addition, Fong provides the advantages of performing a thermal repair process for the purpose of repairing ion damage to dielectric layers. (see [0364])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the heat treatment is performed in an atmosphere of hydrogen or nitrogen, in the device of Kaji, according to the teachings of Fong, with the motivation of repairing ion damage to dielectric layers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendment necessitated new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 15, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898